                  Case 3:20-cr-00266-JST Document 58 Filed 06/15/21 Page 1 of 3




 1 STEPHANIE M. HINDS (CABN 154284)
   Acting United States Attorney
 2
   HALLIE HOFFMAN (CABN 210020)
 3 Chief, Criminal Division

 4 KYLE F. WALDINGER (CABN 298752)
   NICHOLAS J. WALSH (CABN 314290)
 5 Assistant United States Attorneys

 6           450 Golden Gate Avenue, Box 36055
             San Francisco, California 94102-3495
 7           Telephone: (415) 436-7200
             FAX: (415) 436-7234
 8           Email: kyle.waldinger@usdoj.gov
             Email: nicholas.walsh@usdoj.gov
 9
     Attorneys for United States of America
10
                                      UNITED STATES DISTRICT COURT
11
                                   NORTHERN DISTRICT OF CALIFORNIA
12
                                             SAN FRANCISCO DIVISION
13
     UNITED STATES OF AMERICA,                        )   CASE NO. 20-CR-00266 JST
14                                                    )
             Plaintiff,                               )   STIPULATION TO EXCLUDE TIME FROM THE
15                                                    )   SPEEDY TRIAL ACT CALCULATION
        v.                                            )
16                                                    )   AND
     MICHAEL BRENT ROTHENBERG,                        )
17        a/k/a MIKE ROTHENBERG,                      )   [PROPOSED] ORDER
                                                      )
18           Defendant.                               )
                                                      )
19

20

21           At the request of the Court at the conclusion of a hearing held on before the Court on June 11,
22 2021, the parties, with the consent of the defendant, hereby submit this stipulation to exclude time under

23 the Speedy Trial Act, 18 U.S.C. § 3161(h), from June 11, 2021, through and including October 1, 2021.

24           The parties agree as follows:
25           1.      The defendant, Michael Brent Rothenberg, represented by his attorney Hanni Fakhoury,
26 and the government, represented by Assistant United States Attorneys Kyle Waldinger and Nicholas
27 Walsh, appeared before the Court on June 11, 2021, for a hearing on a motion to dismiss certain counts

28 of the Indictment and for a status conference regarding the criminal matter as a whole. At the

     STIPULATION AND [PROPOSED] ORDER                 1
     20-CR-00266 JST
30
                 Case 3:20-cr-00266-JST Document 58 Filed 06/15/21 Page 2 of 3




 1 conclusion of the hearing, the matter was continued to October 1, 2021, at 9:30 a.m., for a status

 2 hearing.

 3          2.      As stated in court on June 11, 2021, the government has provided a large amount of

 4 discovery to the defendant. Defendant’s counsel is reviewing the discovery, which included over

 5 300,000 pages of documents relevant to the indictment in this matter.

 6          3.      Because the defense team requires time to review the discovery and to conduct necessary

 7 investigation, and additional time is necessary for the effective preparation of a defense, the parties

 8 agree that time should be excluded under the Speedy Trial Act between June 11, 2021, and October 1,

 9 2021.

10          4.      Further, the parties agree that the ends of justice outweigh the best interests of the public

11 and the defendant in a speedy trial and thus excluding the time between June 11, 2021, and October 1,

12 2021, from computation under the Speedy Trial Act is appropriate.

13          IT IS SO STIPULATED.

14

15 DATED: June 14, 2021                                    STEPHANIE M. HINDS
                                                           Acting United States Attorney
16

17
                                                             /s/ Nicholas Walsh
18                                                         KYLE F. WALDINGER
                                                           NICHOLAS J. WALSH
19                                                         Assistant United States Attorneys
20

21 DATED: June 14, 2021                                    MOEEL LAH FAKHOURY LLP

22
                                                             /s/ Hanni Fakhoury
23                                                         HANNI FAKHOURY
                                                           Counsel for the Defendant
24

25 \\

26 \\
27 \\

28 \\

     STIPULATION AND [PROPOSED] ORDER                 2
     20-CR-00266 JST
30
              Case 3:20-cr-00266-JST Document 58 Filed 06/15/21 Page 3 of 3




 1                                          [PROPOSED] ORDER

 2          Based upon the representations of counsel in the above stipulation and during a hearing on June

 3 11, 2021, and for good cause shown, the Court finds that failing to exclude the time between June 11,

 4 2021, and October 1, 2021, would deny counsel the reasonable time necessary for effective preparation,

 5 taking into account the exercise of due diligence. See 18 U.S.C. § 3161(h)(7)(B)(iv). The Court further

 6 finds that the ends of justice served by excluding the time between June 11, 2021, and October 1, 2021,

 7 from computation under the Speedy Trial Act outweigh the best interests of the public and the defendant

 8 in a speedy trial.

 9          Therefore, IT IS HEREBY ORDERED that the time between June 11, 2021, and October 1,

10 2021, shall be excluded from computation under the Speedy Trial Act. See 18 U.S.C. § 3161(h)(7)(A)

11 and (B)(iv).

12          IT IS SO ORDERED.

13

14
     DATED: June 15, 2021                        _____________________________________
15                                               THE HONORABLE JON S. TIGAR

16

17

18

19

20

21

22

23

24

25

26
27

28

     STIPULATION AND [PROPOSED] ORDER               3
     20-CR-00266 JST
30
